              Case 6:18-cv-06807-DGL Document 16 Filed 02/21/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF NEW YORK


 MARK MANCUSO, on behalf of himself
 and others similarly situated
                               Plaintiff,

                           v.                          Case No. 6:18-cv-06807-DGL

 RFA BRANDS, LLC, d/b/a MYCHARGE,

                                   Defendant.



                 PLAINTIFF’S MOTION FOR LEAVE TO FILE A SUR-REPLY

          Plaintiff Mark Mancuso, by and through his attorneys, respectfully requests that Your

Honor grant Plaintiff leave to file the attached brief sur-reply in response to Defendant RFA

Brands LLC’s Reply in Support of its Motion to Dismiss the Complaint (ECF No. 15) (the

“Reply”). In its Reply, Defendant argues for the first time that Plaintiff tested the wrong battery,

extrapolating from a typographical error on one page of Plaintiff’s Memorandum in Response to

Defendant RFA Brands, LLC’s Motion to Dismiss. Additionally, Defendant makes new

contentions concerning the privity requirement for express warranty.

          Plaintiff therefore respectfully requests that this Court grant Plaintiff leave to file the

attached sur-reply.




{00299477 }
              Case 6:18-cv-06807-DGL Document 16 Filed 02/21/19 Page 2 of 2



Dated: February 21, 2019
                                                Respectfully Submitted,

                                                s/ D. Greg Blankinship
                                                D. Greg Blankinship
                                                Todd S. Garber
                                                FINKELSTEIN, BLANKINSHIP,
                                                FREI-PEARSON & GARBER, LLP
                                                445 Hamilton Avenue, Suite 605
                                                White Plains, New York 10601
                                                Tel: (914) 298-3281
                                                Fax: (914) 824-1561
                                                gblankinship@fbfglaw.com
                                                tgarber@fbfglaw.com

                                                Attorneys for Plaintiff and Putative Class




{00299477 }                                 2
